DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 recites “comprises leaves” in line 25. It appears that “leaves” should be omitted, and that “comprises leaves” is intended to be interpreted as --results in--, for example.
Claim 15 recites “and and” in lines 28-29. An instance of “and” should be omitted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites “heating the first cast portion of the airfoil and the second cast portion of the airfoil”. However, claim 1 (from which claim 2 depends) recites “applying current across a junction of the first cast portion and the second cast portion to fuse the second cast portion to the first cast portion”. It is the examiner’s understanding that the application of current across the junction to fuse the first and second components together would inherently heat both components, and so claim 2 does not appear to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al. (U.S. PGPub 2003/0143074, cited in IDS).
Claim 1: Tsukamoto discloses a method for manufacturing a turbine engine element (turbine blade 1 - e.g. title), the element having an airfoil (21 - paragraph 25), the method comprising: casting a first cast portion (2) of the airfoil and a second cast portion (6) of the airfoil (paragraphs 37-38); assembling the first cast portion and second cast portion to each other (paragraph 39); applying a load across the assembly of the first cast portion and the second cast portion (via pressing mechanism 15 - Id.); and applying current across a junction of the first cast portion and the second cast portion to fuse the second cast portion to the first cast portion (by power supply 10 - Id.).
Claim 2: The method further comprises heating the first cast portion of the airfoil and the second cast portion of the airfoil (paragraph 39).

Claim 3: The element is a blade having an attachment root (dovetail 22); and the second cast portion (6) is rootward of the first cast portion (evident in Figs. 1-2).
Claim 5: The second cast portion (6) forms a portion of the airfoil and at least a portion of the attachment root (Fig. 2).
Claims 6-7: The first cast portion and the second cast portion are of different alloys, and specifically different nickel-based alloys (paragraph 20).
Claim 8: The first cast portion and the second cast portion are of single crystal structure (paragraph 35).
Claim 9: The applying of the load and the applying of the current are simultaneous (paragraphs 13 and 39).
Claim 10: The method further comprises supplemental heating via induction heating (paragraph 40).
Claim 14: The casting comprises casting a precursor (integral member); and cutting (cropping) the first cast portion and the second cast portion or precursors thereof from the cast precursor (paragraph 38).

Claim 19: Tsukamoto discloses a method for manufacturing a turbine engine blade (1), the blade having an attachment root (22) and an airfoil (21), the method comprising: applying a load across an assembly of a cast first piece of the blade (e.g. 2) and a second piece (e.g. 6) of the blade (paragraph 39); and applying current across a junction of the cast first piece and the second piece to fuse the second piece to the cast first piece (Id.).
Alternatively, Tsukamoto discloses (in conjunction with Fig. 5) a method for manufacturing a turbine engine blade (1), the blade having an attachment root (22) and an airfoil (21), the method comprising: applying a load across an assembly of a cast first piece of the blade (e.g. 21 - paragraph 47) and a second piece (e.g. 7) of the blade (paragraph 48); and applying current across a junction of the cast first piece and the second piece to fuse the second piece to the cast first piece (Id.).
Claim 20: In the second embodiment of Fig. 5 cited above, the second piece (7) is a non-cast piece (it is machined - paragraph 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. in view of Shah et al. (U.S. Patent 10,005,125, cited in IDS).
Claim 4: While the ratio of first and second portions 2 and 6 appears to be such that they each form at least 20% of a span of the airfoil (e.g. Fig. 1), the ratio is not explicitly disclosed. However, Shah discloses that an airfoil made of different alloys may be such that the ratio is 30%/70%, for example, but either piece could also be anywhere from 1-99% (column 5, line 50 - column 6, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the portions in the claimed percentages depending on the desired material properties and locations thereof in the airfoil, based on the different alloys used in the respective portions.
Claim 15: Tsukamoto further discloses casting of the precursor [resulting in] a first alloy in a region for forming the first portion (2) and a second alloy in a region for forming the second portion (6 - both regions, which may be different alloys as cited above, may be cast as an integral member - paragraph 38) and cutting (Id.) to separate the portions therefrom. Tsukamoto does not explicitly disclose that the casting of the precursor also [results in] a transition region between the first alloy and the second alloy, and the cutting at least partially removes the transition region. However, Shah discloses a method of casting an integral member of two alloys resulting in a transition region between the two (column 6, lines 16-52). Based on this, the examiner submits that the similarly manufactured integral member of Tsukamoto would also possess a transition region. Furthermore, because the machining operation to separate the two portions of different alloys would necessarily remove material, and the separation occurs  between the portions of the respective alloys (the transition region also being between them), then it would have been obvious to one of ordinary skill to have at least partially removed the transition region.

Claim 17: Tsukamoto discloses a method for manufacturing a component (a turbine blade 1), the method comprising: casting a component precursor (integral member - paragraph 38) having a region of a first alloy and a region of a second alloy (the two portions may be different alloys - paragraph 20), cutting (cropping) the precursor into a first piece, comprising the first alloy, and a second piece comprising the second alloy (paragraph 38); and fusing the first piece to the second piece (paragraph 39). Tsukamoto does not teach the precursor having a transition region in between the first and second portions, and cutting a transition piece comprising the transition region.
However, Shah discloses a method of casting an integral member of two alloys resulting in a transition region between the two (column 6, lines 16-52). Based on this, the examiner submits that the similarly manufactured integral member of Tsukamoto would also possess a transition region. Furthermore, because the machining operation is used to “crop” the two portions of different alloys from the integral member, and the first and second portions of the respective alloys are on either side of the transition region between them, then it would have been obvious to one of ordinary skill to have cut a transition piece comprising the transition region, in order to have isolated the desired portions of first and second alloys from the integral member.
Claim 18: Referring to Tsukamoto, the fusing comprises: applying pressure and current (paragraph 39).

Claims 11-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. in view of Nicholas et al. (WO2020039165).
Tsukamoto further discloses using a pulsed power (pulsed voltage - paragraph 39) and generally controlling the heating temperature (paragraph 41), but not specifically applying pulsed DC power; and varying the pulsed DC power via temperature feedback control, or varying the current via temperature feedback control. However, Nicholas teaches a pressure welding method wherein a temperature sensor (37) is used to provide feedback control to a heating unit (34) for applying a pulsed DC power (page 8, line 25 - page 9, line 2; page 9, lines 16-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied pulsed DC power and varied the pulsed DC power via temperature feedback control in order to have precisely controlled the temperature in the joined region.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. in view of Harville et al. (U.S. Patent 5,814,783).
Tsukamoto generally discloses controlling the applied load (paragraph 41), but not specifically applying load via a hydraulic powered ram; and feedback control of the applied load via a load cell. However, Harville discloses a pressure welding method wherein a hydraulic cylinder is controlled via a load cell in a feedback loop (column 7, lines 47-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied load via a hydraulic powered ram with feedback control of the applied load via a load cell in order to have more precisely maintained the desired joining force.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. in view of Roberge et al. (U.S. PGPub 2019/0048727, equivalent to WO2015047698 cited in the IDS).
Tsukamoto further discloses cooling channels (11) in at least one of the portions (paragraph 35), but not specifically machining cooling channels into cut surfaces of the first cut portion and second cut portion. However, Roberge teaches fabricating two portions (66a/66b) of a turbine blade and then bonding them together, where features such as cooling passages may be provided using machining or other methods (paragraph 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have machined cooling channels into cut surfaces of the first cut portion and second cut portion in order to have provided the function of cooling channels in the blade at a stage (i.e. prior to bonding) when machining such complex features would have been permitted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2013/0115480 discloses joining two superalloy pieces using pressure and current.
U.S. PGPub 2011/0005075 discloses solid state resistance welding of airfoils from different alloy parts using pressure and current.
U.S. Patent 4,864,706 discloses bonding single crystal blades to disks under heat and pressure using hydraulic means.
U.S. Patent 6,515,250 joins two members made of the same or different materials using DC pulsated current and a fluid-pressure cylinder.
U.S. PGPub 2016/0151852 discloses a general welding control method wherein an infrared sensor or similar temperature-measuring apparatus, during welding, controls the welding current based on the temperature of the weld joint and/or component to be welded (paragraph 18).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726